Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-18 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/15/2021 and 11/16/2021 have been received and considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "first and second interlocking halves of the plurality of fasteners are of the compatible mushroom-shaped head type" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites “the predetermined traversal distance” in line 21. It appears this should read “the predetermined transversal distance”. For examination purposes, the predetermined traversal distance” has been construed as “the predetermined transversal distance”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation “the sub-floor distance” in line 1. However, this limitation lacks antecedent basis. For examination purposes, “the sub-floor distance” has been construed as “a sub-floor distance”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 9, 12-13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirashima et al. (US 10471974 B2).
Regarding claim 1, Hirashima teaches (Fig. 1-7): A floor structure (floor panel 20) of a rail vehicle car body (7) (Fig. 1) having a left and a right sidewalls (4), the floor structure (20) comprising: a left longitudinal beam (10) and a right longitudinal beam (10) (col. 3, lines 5-8), the left and the right longitudinal beams (10) extending longitudinally along the respective left and right sidewalls (4) of the car body (7)(Fig. 2); a plurality of fasteners (25, B1; 21, B3), the plurality of fasteners (25, B1; 21, B3) being of the non-permanent, reclosable, pressure-interlocking type (col. 6, lines 40-44; col. 10, lines 19-24), each fastener (25, B1; 21, B3) having a first (leg portion 25 and tightening bolt B1; Fig. 3 and 6; col. 6, lines 24-31) and a second (floor panel receiver 21 and tightening bolt B3; Fig. 3-4) interlocking halves ; a plurality of transverse structural members (cross beams 14), each transverse structural member (14) being directly (fixed to plate members 16, 17 of side sill 10) and permanently fixed (through welding; col. 3, lines 40-42) at an end thereof to the left longitudinal beam (10) and at an opposite end (col. 3, lines 5-8) thereof to the right longitudinal beam (10)(Fig. 2-3), the transverse structural members (14) extending in a transverse direction (col. 3, lines 20-23) of the car body (7), each transverse structural member (14) being placed at a predetermined longitudinal distance from each other (Fig. 2), each transverse structural member (14) being provided on an operatively mating surface (Fig. 6) with one of the first interlocking halves (25, B1) of the plurality of fasteners (25, B1; 21, B3) at a predetermined transversal distance (Fig. 3) from the left longitudinal beam (10); and a floor panel (20)(Fig. 2), the floor panel (20) being provided on an underside thereof with the second interconnecting halves (21, B3) of the plurality of fasteners (25, B1; 21, B3)(Fig. 3-4), the second interlocking halves (21, B3 with P1) being longitudinally installed at the predetermined longitudinal distance from each other (Fig. 2) and transversely installed at the predetermined transversal distance from the left longitudinal beam (10)(Fig. 2) so as to correspond to a position within the rail car of their respective first interlocking half (25, B1) of the plurality of (fasteners 25, B1; 21, B3) (21 corresponds to 25 as shown in Fig. 6), the floor panel (20) being removably and directly attached atop the plurality of transverse structural members (14) through interlocking the corresponding first (25, B1) and second (21, B3 with P1) interlocking halves of each one of the plurality of fasteners (25, B1; 21, B3).
Regarding claim 4, Hirashima teaches the elements of claim 1, as stated above. Hirashima further teaches (Fig. 1-7): the floor panel (20) is made of a plurality of floor panel portions (20)(Fig. 2), each floor panel portion (20) being attached to at least two transverse structural members (14). 
It is noted that each floor panel portion is given its broadest reasonable interpretation and has been construed as portions of at least two panels (20), which are attached to at least two transverse structural members (14)(Fig. 2). 
Regarding claim 6, Hirashima teaches the elements of claim 1, as stated above. Hirashima further teaches (Fig. 1-7): each transverse structural member (14) is provided with a plurality of first interlocking halves (25, B1) disposed along a length of the transverse structural member (14) at a predetermined pitch (Fig. 3), and wherein the floor panel (20) is provided with second interlocking halves (21, B3) running along a transversal direction (Fig. 3) of the floor panel (20) at the predetermined pitch so as to interlock with their corresponding first interlocking half (25, B1)(Fig. 3-6).
Regarding claim 9, Hirashima teaches the elements of claim 1, as stated above. Hirashima further teaches (Fig. 1-7): a sub-floor distance (height of space S1) between the floor panel (20) and each one of the plurality of transverse structural members (14) is substantially that of a thickness of one interlocked fastener (25, B1; 21, B3)(Fig. 3 and 6).
Regarding claim 12, Hirashima teaches the elements of claim 1, as stated above. Hirashima further teaches (Fig. 1-7): A rail vehicle (Abstract) having the floor structure of claim 1 (See claim 1 rejection above).
Regarding claim 13, Hirashima teaches (Fig. 1-7): A method of manufacturing a floor structure (20) for a rail car (Abstract) having a left and a right sidewalls (4), the method comprising placing a left and a right longitudinal beams (10) parallel to each other (col. 3, lines 5-8); positioning a plurality of transverse structural members (14) between the left and the right longitudinal beams (10) and parallel to each other at a predetermined longitudinal distance from each other (Fig. 2); joining directly and separately each one of the plurality of transverse structural members (14) to the left and to the right longitudinal beams (10) so as to create a supporting structure (14a) having a substantially flat mounting plane (Fig. 4); fixing at least one first interlocking half (25, B1) of each one of a plurality of fasteners (25, B1; 21, B3) to each transverse structural member (14) at a predetermined transversal distance from the left longitudinal beam (10) (Fig. 3 and 6); and fixing to an underside of a floor panel (20) a plurality of second interlocking halves (21, B3) of each one of the plurality of fasteners (25, B1; 21, B3) at the predetermined longitudinal distance from each other (Fig. 3-4); attaching the floor panel (20) to the plurality of transverse structural members (14) by removably interlocking each one of the first interlocking halves (25, B1) of the plurality of fasteners (25, B1; 21, B3) to a corresponding one of the second interlocking halves (21, B3) of the plurality of fasteners (25, B1; 21, B3).
Regarding claim 18, Hirashima teaches the elements of claim 13, as stated above. Hirashima further teaches (Fig. 1-7): locating the floor panel (20) at a sub-floor distance (height of space S1) between the floor panel (20) and each one of the plurality of transverse structural members (14) is substantially that of a thickness of one interlocked fastener (25, B1; 21, B3)(Fig. 3 and 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 8, 10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hirashima et al. (US 10471974 B2).
Regarding claim 2, Hirashima teaches the elements of claim 1, as stated above. Hirashima further teaches (Fig. 1-7): each transverse structural member (14) is directly fixed to the left and right longitudinal beams (10) using a permanent low-heat joining process (welding; col. 3, lines 40-42), thereby defining a supporting structure (14a) having a substantially flat mounting plane (Fig. 4).
Hirashima discloses the claimed invention except for the welding process being selected from the list consisting of a laser welding process and a friction-stir welding process.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a laser welding process of a friction-stir welding process, since these are known welding processes to one of ordinary skill in the art.
Regarding claim 3, Hirashima teaches the elements of claim 2, as stated above. Hirashima further teaches (Fig. 1-7): a flat mounting plane (Fig. 4) of a supporting structure (14a), but does not explicitly teach a flatness tolerance of the mounting plane is within 3 mm (0.12 inch) per meter (3.28 feet).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a flatness tolerance of less than 3 mm per meter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Increasing a flatness of the mounting plane to be within 3 mm per meter would allow adequate surface area contact with another substantially flat contact area, thereby maximizing connectivity. 
Regarding claim 8, Hirashima teaches the elements of claim 1, as stated above. Hirashima further teaches (Fig. 1-7): a floor panel (20) and a plurality of transverse structural members (14), but does not explicitly teach that a sub-floor distance between the floor panel and each one of the plurality of transverse structural members is less than a thickness of the floor panel. 
However, it would have been obvious matter of design choice to provide a sub-floor distance of less than a thickness of the floor panel, since such a modification of the dimensions involves only routine skill in the art.  A change in dimensions that does not significantly affect performance is generally recognized as being within the level of ordinary skill in the art.  In Gardner v. TEC Syst., 220 USPQ 777 (Fed. Cir. 1984). Reducing a sub-floor distance by reducing the height of sub-floor components and bringing the floor panel closer to the cross beam would improve the stability of the vehicle floor as well as increase the cabin spacing/capacity for carrying passengers and lading. This limitation would also be possible with an increase in the floor panel thickness, which would act to provide additional insulation for the vehicle cabin.
Regarding claim 10, Hirashima teaches the elements of claim 1, as stated above. Hirashima does not explicitly teach that a sub-floor distance is less than 10 mm (0.39 inch).
However, it would have been obvious matter of design choice to provide a sub-floor distance of less than 10mm, since such a modification of the dimensions involves only routine skill in the art.  A change in dimensions that does not significantly affect performance is generally recognized as being within the level of ordinary skill in the art.  In Gardner v. TEC Syst., 220 USPQ 777 (Fed. Cir. 1984). Reducing a sub-floor distance by reducing the height of sub-floor components and bringing the floor panel closer to the cross beam would improve the stability of the vehicle floor as well as increase the cabin spacing/capacity for carrying passengers and lading.
Regarding claim 14, Hirashima teaches the elements of claim 13, as stated above. Hirashima further teaches (Fig. 1-7): the joining further comprises (10) using a permanent low-heat joining process (welding; col. 3, lines 40-42), thereby defining a supporting structure (14a) having a substantially flat mounting plane (Fig. 4).
Hirashima discloses the claimed invention except for the welding process being selected from the list consisting of a laser welding process and a friction-stir welding process.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a laser welding process of a friction-stir welding process, since these are known welding processes to one of ordinary skill in the art.
Regarding claim 15, Hirashima teaches the elements of claim 14, as stated above. Hirashima further teaches (Fig. 1-7): a flat mounting plane (Fig. 4) of a supporting structure (14a), but does not explicitly teach a flatness tolerance of the mounting plane is within 3 mm (0.12 inch) per meter (3.28 feet).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a flatness tolerance of less than 3 mm per meter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Increasing a flatness of the mounting plane to be within 3 mm per meter would allow adequate surface area contact with another substantially flat contact area, thereby maximizing connectivity.
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hirashima et al. (US 10471974 B2), in view of Yurgevich (US 7798753 B2).
Regarding claim 5, Hirashima teaches the elements of claim 1, as stated above. Hirashima further teaches (Fig. 1-7): the first (25, B1) interlocking half of the plurality of fasteners (25, B1; 21, B3) is of the compatible mushroom-shaped head type (Bolt B3; Fig. 4), but does not explicitly teach that second (21, B3) interlocking half of the plurality of fasteners (25, B1; 21, B3) is of the compatible mushroom-shaped head type.
However, Yurgevich teaches (Fig. 8): securable fasteners (118) of mushroom-shaped head type (Fig. 8). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hirashima to make the fasteners with mushroom-shaped head, as taught by Yurgevich, since they are “conventional, discrete, securable fasteners that may be rivets, bolts, or other type of fastener known to those skilled in the art” (col. 6, lines 27-30).
Regarding claim 16, Hirashima teaches the elements of claim 13, as stated above. Hirashima further teaches (Fig. 1-7): further teaches (Fig. 1-7): the first (25, B1) interlocking half of the plurality of fasteners (25, B1; 21, B3) is of the compatible mushroom-shaped head type (Bolt B3; Fig. 4), but does not explicitly teach that second (21, B3) interlocking half of the plurality of fasteners (25, B1; 21, B3) is of the compatible mushroom-shaped head type.
However, Yurgevich teaches (Fig. 8): securable fasteners (118) of mushroom-shaped head type (Fig. 8). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hirashima to make the fasteners with mushroom-shaped head, as taught by Yurgevich, since they are “conventional, discrete, securable fasteners that may be rivets, bolts, or other type of fastener known to those skilled in the art” (col. 6, lines 27-30).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hirashima et al. (US 10471974 B2), in view of Johnson (US 6978720 B2).
Regarding claim 11, Hirashima teaches the elements of claim 1, as stated above. Hirashima does not explicitly teach a left and a right baseboard attached respectively to the left and the right sidewalls at a junction of the floor panel and of the respective sidewall, the baseboards being operative to vertically lock the floor panel in place. 
However, Johnson teaches a railcar wherein (Fig. 2): A baseboard (angled member 28) is disposed along the edge where the side sheet (16) and the floor (26) converge.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hirashima to include baseboards attached respectively to the left and the right sidewalls at a junction of the floor panel and of the respective sidewall, as taught by Johnson, to vertically lock the floor panel in place between the baseboard and the cross beam. 

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 7, the prior art fails to teach damping elements fixed to each of the plurality of transverse structural members in between the plurality of first interlocking halves disposed along the length of each one of the plurality of transverse structural members. While Hirashima teaches (Fig. 1-7): a plurality of transverse structural members (14) and a plurality of first interlocking halves (25, B1) disposed along the length of each one of the plurality of transverse structural members (14)(Fig. 3), the examiner finds no obvious reason to modify Hirashima such that damping elements are fixed to each of the plurality of transverse structural members in between the plurality of first interlocking halves. Such a modification would require improper hindsight reasoning and interfere with the longitudinally extending floor panel receivers 21 of Hirashima. 
Regarding claim 17, the prior art fails to teach installing damping elements on the transverse structural members beside the at least one interlocking half fixed to each one of the plurality of transverse structural members. While Hirashima teaches (Fig. 1-7): a plurality of transverse structural members (14) and a plurality of first interlocking halves (25, B1) disposed along the length of each one of the plurality of transverse structural members (14)(Fig. 3), the examiner finds no obvious reason to modify Hirashima such that damping elements are fixed to each of the plurality of transverse structural members beside the at least one interlocking half fixed to each of the plurality of transverse structural members. Such a modification would require improper hindsight reasoning and interfere with the longitudinally extending floor panel receivers 21 of Hirashima.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-2565678-A: Teaches the connection between each side wall unit S and the underframe unit U can easily be made by securing the -side wall web 22 in the region of overlap to the outside of the bottom wail 1 8 of the underframe sill 17. Such connection may be made over most of the length of the body by electric spot welding.
US-4930427-A: Teaches the side sill also has a vertical leg 86 extending upwardly from the horizontal leg 82 and with the vertical leg 86 joined to the car side wall; the rib 84 can be considered an extension of the vertical leg 86; Mechanical fasteners, such as bolts 90, extend through horizontal leg 82, floor plate 32 and through the top plate 92 of either a body bolster or cross bearer.
US-20050087096-A1: Teaches a railway car having a floor assembly mounted on a railway car underframe comprising: the railway car underframe defined in part by a center sill, a plurality of cross bearers and cross ties and longitudinal stringers; the cross bearers and the cross ties extending generally perpendicular to the center sill; Nonmetallic isolators 234 may be disposed between adjacent portions of floor assembly 80 and longitudinal stringers 230 of railway car underframe 200. 
DE-20002265-U1: Teaches the application of the floor plates (7) on the hollow profiles (2) by way of elastic adhesive beads (5) takes place, between or adjacent to which in order to provide a plane for the construction of the floor as well as of a defined adhesive gap in certain intervals further accompaniments (6) are arranged.
EP-3772443-A1: Teaches the floor structure 10.6 comprises the floor plate 11, a cross member 13, a corrugated sheet metal 14 and an insulating layer 15; The corrugated sheet metal 14 is arranged below the cross member 13; The further mushroom shaped head 30.1 of the further insulation element is designed here to be conical with a cylindrical attachment on the further bolt 30.2. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 9:00am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617